Citation Nr: 1442288	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral heel spurs.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to December 1977 and from August 2002 to July 2003, with additional service in the Kentucky National Guard from April 1989 to October 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


REMAND

The Veteran was provided a VA examination in March 2011.  In July 2012, the Board found that the March 2011 VA examination was inadequate because the examiner did not consider the Veteran's statements and/or assertions.  Specifically, at the time of the July 2012 remand, the evidence of record included several statements and/or assertions from the Veteran demonstrating his contention that he experienced lay observable symptoms (i.e., bilateral heel pain) during and since his active duty.  As such, the Board found that a remand was required in order to provide the Veteran with another VA examination wherein the examiner considered these statement and/or assertions. 

In August 2012, the Veteran underwent a VA examination.  According to the examiner, the Veteran reported that the onset of his pain occurred sometime around 2005, which coincided with a visit to his principle care provider.  The Veteran stated that this visit was his first encounter with the health care system regarding his feet.  However, upon review of the evidence, the examiner noticed that the Veteran first encountered the health care system regarding his feet in April 2009.  By extrapolation, the examiner essentially deduced that the Veteran was incorrect about the timing of the onset of his bilateral heel symptoms being sometime around 2005, but was, instead, around April 2009.  The examiner then rendered a negative etiological opinion that was predicated on the Veteran's symptoms beginning around April 2009.

As discussed above, the Board previously found that the March 2011 VA examination was inadequate because the examiner failed to consider the Veteran's statements and/or assertion that he experienced lay observable symptoms during and since his active duty.  Regardless of the Veteran's statements during the August 2012 VA examination, the Board directed the August 2012 VA examiner to consider the Veteran's previous statements/assertions.  The examiner did not do so, relying instead on the Veteran's in-examination statements/assertions in combination with a selective review of the record.

Based on the above, the Board finds that the August 2012 VA examination is inadequate insofar as the examiner failed to comply with the Board's remand directives.  Compliance with remand directives is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is required in order to obtain a supplemental etiological opinion.

As an additional matter, there is a question as to whether the Veteran received a copy of the December 2012 supplemental statement of the case and, thus, an opportunity to respond thereto.  Specifically, the mailing address used when sending the December 2012 supplemental statement of the case to the Veteran incorrectly left off an "s" at the end of the Veteran's city (i.e., "Flatwood," versus "Flatwoods").  Although there is no indication that the December 2012 supplemental statement of the case was returned as undeliverable, the Board observes that there is a second copy of the December 2012 supplemental statement of the case in the claims file.  This second copy includes a date stamp indicating that it was received by the RO on January 14, 2013, and a second date stamp indicating that the Board received it on June 17, 2013.  The Board is unable to explain the presence of the second December 2012 supplemental statement of the case in the claims file or the date stamps.  In the interest of due process, the Board finds that the December 2012 supplemental statement of the case must be re-issued to the Veteran, along with an explanation as to why it was being sent to him.

Accordingly, the case is remanded for the following action:

1.  Using the Veteran's correct mailing address of record, a copy of the December 2012 supplemental statement of the case to the Veteran, as well as an explanation as to why it is being sent to him.

2.  The August 2012 VA examiner or, if unavailable, an appropriate substitute, must provide a supplemental opinion.  Following review of the claims file, the examiner is asked to provide an opinion as to whether the Veteran's bilateral heel spurs were incurred in or due to his active duty.  In providing this opinion, the examiner must address the Veteran's statements/assertions in the record as to experiencing lay observable symptoms during and since his active duty.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be re-adjudicated.  If the benefit on appeal remains denied, a new supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



